FILED
                            NOT FOR PUBLICATION                             JUN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT LESHIN; VIENNA LESHIN,                    No. 09-70399

               Petitioners - Appellants,         Tax Ct. No. 17709-06L

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Robert and Vienna Leshin appeal from the Tax Court’s decision after a trial

upholding the IRS Office of Appeals’ determination sustaining a tax lien for their

unpaid federal income taxes for 2001, and rejecting their offer-in-compromise for

income tax liabilities from 1999 through 2004. We have jurisdiction under 26

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 7482(a). On appeal from the Tax Court, we review for an abuse of

discretion the Office of Appeals’ decision whether to accept an offer-in-

compromise and for clear error the factual findings. Keller v. Comm’r, 568 F.3d

710, 716 (9th Cir. 2009). We affirm.

      The Office of Appeals did not clearly err in its factual findings underlying

the calculation of the Leshins’ reasonable collection potential, which exceeded the

Leshins’ offer-in-compromise. Accordingly, the Office of Appeals did not abuse

its discretion by rejecting the offer. See id. at 717-18 (no abuse of discretion in

rejecting taxpayers’ offer-in-compromise where reasonable collection potential

exceeded offer). Although the Office of Appeals made mistakes in calculating the

Leshins’ necessary living expenses, the mistakes were harmless because the

Commissioner of Internal Revenue corrected the mistakes in the Tax Court and

showed that, with the corrections, the Leshins’ offer was still far below their

reasonable collection potential. See id. at 718.

      The Leshins’ remaining contentions are unpersuasive.

      We do not consider documents that were not part of the record before the

Office of Appeals. See id.

      AFFIRMED.




                                           2                                      09-70399